Citation Nr: 0804965	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial evaluation for hepatitis C in 
excess of 10 percent until October 17, 2006, and 20 percent 
thereafter.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to April 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming an increased, initial evaluation for 
hepatitis C.  Review of the record shows that he has been 
treated for this disorder by private medical care providers, 
two of which have submitted letters regarding his treatment, 
since approximately 1998.  The rating criteria for the 
evaluation of this disorder is dependent upon demonstration 
of daily manifestations of symptoms.  38 C.F.R. § 4.114, Code 
7354.  It is believed that, while letters from the physicians 
regarding the veteran's symptoms have been received, copies 
of the treatment records from these medical care providers 
would be helpful in appellate consideration concerning the 
applicability of assigned ratings.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, after obtaining any 
necessary consent, obtain copies of 
records of the veteran's treatment from 
the two medical care providers who 
provided statements on behalf of the 
veteran in June and July 2005.  Copies of 
treatment records as opposed to additional 
statements should be requested.  If, 
following receipt and review of these 
records it is determined that additional 
examination is indicated, it should be 
scheduled in accordance with applicable 
procedures.

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



